          Case 1:06-cv-00670-CKK Document 603 Filed 08/07/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

    LARRY KLAYMAN,
               Plaintiff,
          v.                                                Civil Action No. 06-670 (CKK)
    JUDICIAL WATCH, INC., et al.,
               Defendants.

                                            ORDER 1
                                         (August 7, 2019)

         For the reasons set forth in the accompanying Memorandum Opinion, in an exercise of its

discretion the Court shall DENY Larry Klayman’s [587] Motion for Reconsideration of the

Court’s Order Denying Motion for Judgment Notwithstanding the Verdict; DENY Klayman’s

[587] Renewed Motion for Voluntary Recusal or Disqualification; DENY Klayman’s [592]

Motion for Sanctions; RESOLVE Judicial Watch, Inc.’s (“Judicial Watch”) and Thomas J.

Fitton’s [585] Motion for Attorney Fees and Costs; LIFT THE STAY on Judicial Watch’s [595]

Writ of Attachment on a Judgment; and LIFT THE STAY on Fitton’s [596] Writ of Attachment

on a Judgment.

         SO ORDERED.

         This is a final appealable Order


Dated: August 7, 2019
                                                         /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge

1
  Although the case caption suggests that this case involves multiple defendants, only one, Judicial
Watch, Inc., remained in this action by the time of trial. In addition, the case caption does not
reflect Judicial Watch, Inc.’s and Thomas J. Fitton’s counterclaims. However, because the Court
has used this caption for most of the proceedings in this long case, the Court shall not do otherwise
at this late hour.
